DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s election of claims #1-5, 7, and 10-13 in the reply filed on December 7, 2020 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).


Specifications
 	The title is objected to because a more descriptive title is requested. 

Claim Objections
 	As to claim 7, the Examiner suggests changing “a greater width than the second through hole” to “a greater width than a width of the second through hole” to clarify what is being compared.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




	Claims 5 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 5, it is unclear how the organic cover layer 112 is not formed on side surfaces of the plurality of thin film layers.  Elected FIG. 2 instead shows the organic cover layer 112 formed on side surfaces of the plurality of thin film layers 102, 134, 136.

 	As to claim 11, it is unclear how the plurality of inner dams are disposed between the hole area and the active area, when parent claim 1 teaches the hole area formed within the active area.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 9,632,487 B2), hereafter “Kim”.
	

	As to claim 1, Kim teaches: 
A substrate SUB including an active area AA and at least one hole area HLA within the active area.  Kim teaches the at least one hole area HLA within the active area.  See Kim, FIG. 3, FIG. 8.

A light emitting element OLE disposed on the substrate.  

An organic cover layer PCL disposed on the light emitting element and surrounding the at least one hole area.  The organic cover layer PCL surrounds the at least one hole area in the plan view.  Id.

A plurality of thin film layers (CAT+lower PAS1, PAS2 layers) between the substrate and the organic cover layer.

A first through hole (hole formed between partitions BH) extending through the plurality of thin film layers.

A second through hole HL extending through the substrate, the second through hole overlapping the first through hole.

 	As to claim 2, Kim teaches an inorganic cover layer (top most PAS2 layer) on the organic cover layer PCL and on side surfaces of the plurality of thin film layers (lower PAS1, PAS2 Id. at FIG. 8.

 	As to claim 7, Kim teaches the first hole having a triangle shape, wherein a width of the base of the triangle is greater than a width of the second hole.  Id.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1.

 	As to claim 3, Kim teaches a plurality of insulating layers GI, PAS on the substrate, a plurality of thin film transistors ST, DT on the plurality of insulating layers in the active area, the plurality of thin film transistors being electrically connected to the light emitting element, and an encapsulation unit PASSI on the light emitting element, the encapsulation unit including an inorganic encapsulation layer PAS1 and an organic encapsulation layer PCL.
However, Kim does not teach the plurality of insulating layers comprising an inorganic material. 
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use inorganic material for the gate insulator and passivation layer to prevent electrical short circuiting, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, as a matter of design choice, there are a limited number of materials that can provide electrical insulation in a display structure application.  Thus, the use of inorganic material is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  

 	As to claim 4, Kim teaches a cathode of the light emitting element CAT that is included in the plurality of thin film layers.  See Kim, FIG. 8.

 	As to claim 13, Kim does not specify the organic material comprising a photosensitive material.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use photosensitive material for the organic layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, as a matter of design choice, there are a limited number of materials that can provide organic insulation in a display structure application.  Thus, the use of photosensitive material is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1, and further in view of Won et al. (U.S. Patent Publication No. 2019/0131379 A1), hereafter “Won”.

 	As to claim 10, Kim does not teach, inter alia, a pad electrode and a pad contact hole.  
 	On the other hand, Won teaches a pad electrode PAD in a non-display area NDA of a substrate, and a pad contact hole PCT extending through a portion of the organic cover layer See Won, FIG. 9I.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a pad electrode and corresponding pad contact hole would yield the predictable benefit of enabling external connections, such as integrated circuits.  Id. at ¶ [0050].
 	As such, it would have been obvious to one of ordinary skill in the art to incorporate the pad electrode formed in a non-display region as taught by Won with the display device having a non-display region as taught by Kim.

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1, and further in view of Wang et al. (U.S. Patent Publication No. 2020/0225535 A1), hereafter “Wang”.

 	As to claim 12, Kim does not teach a camera module within the second hole.  
 	On the other hand, Wang teaches a camera module placed in a through-hole.  See Wang, ¶ [0065].
	One of ordinary skill in the art before the effective filing date would have recognized that placement of a camera module within a through-hole would maximize external incident ambient light.  Id.
 	As such, it would have been obvious to one of ordinary skill in the art to incorporate the camera module within a through-hole as taught by Wang with the display device having a through-hole as taught by Kim.

No Prior Art Applied
 	No prior art has been applied to claims 5 and 11 in view of the indefinite language.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829